Motion granted and appeal dismissed; application for extension of time to move for leave to appeal denied. Memorandum: The orders from which defendants appeal are not appealable as of right (CPL 450.10) and may be prosecuted only with leave of the court (CPL 450.15). Such leave must be sought within one year after the time to appeal has expired (CPL 460.30) The applications here were made two years after such time had expired and consequently must be denied. Present—Marsh, P. J., Moule, Dillon, Denman and Witmer, JJ.